Name: Commission Regulation (EEC) No 3616/85 of 20 December 1985 amending Regulation (EEC) No 2670/85 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/42 Official Journal of the European Communities 21 . 12. 85 COMMISSION REGULATION (EEC) No 3616/85 of 20 December 1985 amending Regulation (EEC) No 2670/85 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by certain intervention agencies and intended for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Acces ­ sion of Greece, and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2670/85 (2), as last amended by Regulation (EEC) No 3504/85 (3), initiated sales of certain beef held by certain intervention agencies ; whereas Article 8 (2) of that Regulation provides that the customs formalities for export must be completed within one month of the day on which the meat was taken over ; whereas it appears for the implementation of the said Regulation that the period of one month is too short ; whereas , it should consequently be extended to four months ; whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 In Article 8 (2) of Regulation (EEC) No 2670/85 the words 'one month ' shall be replaced by the words 'four months'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply on contracts concluded on or after the day of its entry into force . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2) OJ No L 253 , 24 . 9 . 1985, p . 8 . (3) OJ No L 335, 13 . 12 . 1985, p . 11 .